DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 
This action is responsive to the original application filed on 10/25/2019 and the Remarks, RCE, and Amendments filed on 6/10/2021.  Acknowledgement is made with regards to priority claimed to Provisional Application No. 62/491,137 filed on 4/27/2017.

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the patent, instead the abstract generally describes “[a] platform for design of a lighting installation”, yet makes no mention of the use of biomarkers derived from wearable sensors used in a machine learning context, as claimed in the independent claims.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
MACHINE LEARNING FOR DETERMINING CORRELATIONS BETWEEN LIGHTING AND BIOMARKER INFORMATION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 272 and 428-440 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 272 recites the limitation "using machine learning to determine correlations between the biological state of the user and lighting effects”.  It is unclear as to which user this refers to.  Does this refer to the user from which “biomarker information being indicative of a biological state” is being recorded, or the user from which “biomarker information being generated by a plurality of wearable sensors”?  For examination purposes, the “user” in the limitation "using machine learning to determine correlations between the biological state of the user and lighting effects” will be interpreted to refer to the user in the limitation “recording biomarker information being indicative of a biological state of a user”, and the limitation “the biomarker information being generated from a the user in a lighting control environment over a time frame” (emphasis added).  Dependent claims 429-434 are dependent on indefinite claim 272 and are indefinite under 35 U.S.C. 112(b) by virtue of this dependency.  Appropriate correction is required.

Claim 428 recites the limitation "using machine learning to determine correlations between the biological state of the user and lighting effects”.  It is unclear as to which user this refers to.  Does this refer to the user from which “biomarker information being indicative of a biological state” is being recorded, or the user from which “biomarker information being generated by a plurality of wearable sensors”?  For examination purposes, the “user” in the limitation "using machine learning to determine correlations between the biological state of the user and lighting effects” will be interpreted to refer to the user in the limitation “recording biomarker information being indicative of a biological state of a user”, and the limitation “the biomarker information being generated from a plurality of wearable sensors from a user in a lighting control environment over a time frame” will be interpreted to read “the biomarker information being generated from a plurality of wearable sensors from the user in a lighting control environment over a time frame” (emphasis added).  Dependent claims 435-440 are dependent on indefinite claim 428 and are indefinite under 35 U.S.C. 112(b) by virtue of this dependency. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 272, 428-430, 434-436, and 440 are rejected under 35 U.S.C. 103 as being obvious over Marti et al. (US 20160132030 A1, hereinafter “Marti”) in view of Sano et al. (Sano et al., “Recognizing Academic Performance, Sleep Quality, Stress Level, and Mental Health using Personality Traits, Wearable Sensors and Mobile Phones”, Oct. 19, 2015, 2015 IEEE 12th International Conference on Wearable and Implantable Body Sensor Networks (BSN), pp. 1-6, hereinafter “Sano”).

272, Marti discloses [a] method, comprising: ([0020]; “techniques usable in an automated environment to implement automated behaviors based on aggregation of individual user routines”, disclosing a method; see also Claim 1 which is a method claim)
recording control settings for at least one light in the lighting control environment over the time frame; and ([0046]; “For example, storage device 312 can store a universal controller application that can read an accessory description record and generate a graphical user interface for controlling the accessory based on information therein”, disclosing recording light control settings for at least one light (accessory) in the environment over a time frame, as a description record records over a time frame; and [0044]; “The accessory can be any electronic device that has a controllable function and that is capable of communicating with other devices via wired and/or wireless interfaces. Examples include lamps (or lights)”, disclosing that the accessory is a light and is controlled by a controller as discussed above)
using machine learning to determine correlations between biological states of the user and lighting effects in the environment based on the biomarker information and the record of lighting control settings ([0066]; “Accordingly, home automation and control can be enhanced based on knowledge of a user routine of various occupants. As used herein, a "user routine" (or just "routine") can refer generally to any pattern of behavior of an individual that can be inferred by an automated machine learning algorithm based on inputs indicative of the individual's location and/or activity at various times over an extended time span. Thus, a pattern of individual user behavior can be used. In some embodiments, a user routine can be inferred by a mobile device that an individual habitually wears or carries (e.g., a smart phone or smart watch or the like), based on data automatically collected by the device” (emphasis added), disclosing, under a broadest reasonable interpretation of the claim language read in light of the specification, using machine learning in the form of a machine learning algorithm to determine correlations or patterns of behavior between biological states of the user (user behavior such as the activity of sleeping) and lighting effects in the environment (data automatically collected by the device, such as lighting information) based on the biomarker information (inputs indicative of the individual's location and/or activity at various times over an extended time span such as a user’s motion or lack thereof while sleeping) and the record of lighting control settings (as disclosed in [0046] and discussed above); and [0071]; “Pattern analysis subsystem 506 can periodically (e.g., once a day or once a week or the like) analyze the data accumulated in location data store 508 and activity data store 510 to detect various patterns that may be present”, further teaching the correlations or patterns between biological states of the user and lighting effects in the environment; and [0074]; “In some embodiments, pattern results are periodically generated or updated (e.g., on a daily or weekly basis), and previous results can be used to inform the generation of new pattern results”, further disclosing the correlations or patterns as discussed above; and [0072]; “For instance, a "home" location can be identified based on activity patterns such as where the device is when it is charged, where the device is left resting on a surface for long periods of time (suggesting that the user is asleep),”, teaching that the biological state is, among other things, being asleep).
Marti fails to explicitly disclose recording biomarker information being indicative of a biological state of a user, the biomarker information being generated from a plurality of wearable sensors from a user in a lighting control environment over a time frame; the biomarker information.
Sano discloses recording biomarker information being indicative of a biological state of a user, the biomarker information being generated from a plurality of wearable sensors from a user in a lighting control environment over a time frame; (Abstract; “To answer this question, we collected extensive subjective and objective data using mobile phones, surveys, and wearable sensors worn day and night from 66 participants, for 30 days each, totaling 1,980 days of data. We analyzed daily and monthly behavioral and physiological patterns and identified factors that affect academic performance (GPA), Pittsburg Sleep Quality Index (PSQI) score, perceived stress scale (PSS), and mental health composite score (MCS) from SF-12, using these month-long data”, which discloses, under a broadest reasonable interpretation of the claim language in view of the specification, recording biomarker information (objective data derived from wearable sensors) being indicative of a biological state of a user (a physiological characteristic that indicates the presence of a psychological condition such as sleep quality or stress) over a time frame; and Page 1, Column 2; “In the current study, we have increased our sampling period to ~30-days per person and our population to 66 participants to collect more intensive multi-modal data including perceived stress, sleep, personality, physiological, behavioral and social interaction data that are important factors in academic performance, sleep, stress, and mental health in addition to what were monitored on the phone in previous studies”; and Page 2, Column 1; “During the 30-day experiment, participants wore a wrist sensor on their dominant hand (Q-sensor, Affectiva, USA) to measure three-axis accelerometer data (ACC), skin temperature (ST) and skin conductance (SC, a measure of sympathetic nervous system activity) at 8 Hz and a wrist actigraphy monitor on their non-dominant hand (MotionLogger, AMI, USA) to measure activity and light exposure levels” (emphasis added), which discloses that the biomarker information (data derived from the wrist sensor and the actigraphy monitor) being generated from a plurality of wearable sensors (wrist sensor and wrist actigraphy monitor) in a lighting control environment (an environment where the amount of light in the environment was controllable and monitored by the actigraphy monitor) over a period of time (30 day experiment); and Page 2, Column 2; “We collected phone and email usage for two main reasons: First, lighting from the interaction with mobile phones or emailing late at night could disturb the biological circadian clock and increase alertness, both of which can influence sleep patterns”, which again discloses the consideration of a lighting control environment that is measured using the wearable sensors)
the biomarker information (Page 2, Column 1; “During the 30-day experiment, participants wore a wrist sensor on their dominant hand (Q-sensor, Affectiva, USA) to measure three-axis accelerometer data (ACC), skin temperature (ST) and skin conductance (SC, a measure of sympathetic nervous system activity) at 8 Hz and a wrist actigraphy monitor on their non-dominant hand (MotionLogger, AMI, USA) to measure activity and light exposure levels” (emphasis added), which discloses that the biomarker information (data derived from the wrist sensor and the actigraphy monitor).
Marti and Sano are analogous art because both are concerned with the use of machine learning to interpret sensor data.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and sensor data interpretation to combine the biomarker information derived from wearable sensors in a lighting control environment, as taught by Sano, with the method and machine learning of Marti to yield the predictable result of recording control settings for at least one light in the lighting control environment over the time frame and using machine learning to determine correlations between biological states of the user and lighting effects in the environment based on the biomarker information and the record of lighting control settings. The motivation for doing so would be to identify factors that contribute to poor sleep or stress using data collected from wearable sensors (Sano; Page 2, Column 1 and Abstract).


Regarding claim 428, Marti discloses [a] non-transitory computer readable medium having stored thereon processor-executable software instructions that, when executed by a processor, cause the processor to generate control signals for determining correlations between a biological state of a user and lighting effects caused by the light and a user in a lighting control environment, by executing the steps comprising (Abstract; “For example, mobile devices used by users in the environment can provide information about the users' behavior patterns to a coordinator device that can be located in the environment. The coordinator device can analyze the information to detect an aggregate pattern that involves multiple mobile devices and/or multiple users”; and [0066]; “Accordingly, home automation and control can be enhanced based on knowledge of a user routine of various occupants. As used herein, a "user routine" (or just "routine") can refer generally to any pattern of behavior of an individual that can be inferred by an automated machine learning algorithm based on inputs indicative of the individual's location and/or activity at various times over an extended time span. Thus, a pattern of individual user behavior can be used. In some embodiments, a user routine can be inferred by a mobile device that an individual habitually wears or carries (e.g., a smart phone or smart watch or the like), based on data automatically collected by the device” (emphasis added), disclosing, under a broadest reasonable interpretation of the claim language read in light of the specification, determine correlations or patterns of behavior between biological states of the user (such as sleeping) and lighting effects in the environment (data automatically collected by the device, such as lighting information) based on the record of lighting control settings (as disclosed in [0046]); and [0072]; “For instance, a "home" location can be identified based on activity patterns such as where the device is when it is charged, where the device is left resting on a surface for long periods of time (suggesting that the user is asleep),”, teaching that the biological state is, among other things, being asleep; and [0046]; discloses the non-transitory computer-readable medium)
recording control settings for at least one light in the lighting control environment over the time frame; and ([0046]; “For example, storage device 312 can store a universal controller application that can read an accessory description record and generate a graphical user interface for controlling the accessory based on information therein”, disclosing recording light control settings for at least one light (accessory) in the environment over a time frame, as the description record is over a time frame; and [0044]; “The accessory can be any electronic device that has a controllable function and that is capable of communicating with other devices via wired and/or wireless interfaces. Examples include lamps (or lights)”, disclosing that the accessory is a light and is controlled by a controller as discussed above)
using machine learning to determine correlations between biological states of the user and lighting effects in the environment based on the biomarker information and the record of lighting control settings ([0066]; “Accordingly, home automation and control can be enhanced based on knowledge of a user routine of various occupants. As used herein, a "user routine" (or just "routine") can refer generally to any pattern of behavior of an individual that can be inferred by an automated machine learning algorithm based on inputs indicative of the individual's location and/or activity at various times over an extended time span. Thus, a pattern of individual user behavior can be used. In some embodiments, a user routine can be inferred by a mobile device that an individual habitually wears or carries (e.g., a smart phone or smart watch or the like), based on data automatically collected by the device” (emphasis added), disclosing, under a broadest reasonable interpretation of the claim language read in light of the specification, using machine learning in the form of a machine learning algorithm to determine correlations or patterns of behavior between biological states of the user (user behavior such as the activity of sleeping) and lighting effects in the environment (data automatically collected by the device, such as lighting information) based on the biomarker information (inputs indicative of the individual's location and/or activity at various times over an extended time span such as a user’s motion or lack thereof while sleeping) and the record of lighting control settings (as disclosed in [0046] and discussed above); and [0071]; “Pattern analysis subsystem 506 can periodically (e.g., once a day or once a week or the like) analyze the data accumulated in location data store 508 and activity data store 510 to detect various patterns that may be present”, further teaching the correlations or patterns between biological states of the user and lighting effects in the environment; and [0074]; “In some embodiments, pattern results are periodically generated or updated (e.g., on a daily or weekly basis), and previous results can be used to inform the generation of new pattern results”, further disclosing the correlations or patterns as discussed above; and [0072]; “For instance, a "home" location can be identified based on activity patterns such as where the device is when it is charged, where the device is left resting on a surface for long periods of time (suggesting that the user is asleep),”, teaching that the biological state is, among other things, being asleep).
Marti fails to explicitly disclose recording biomarker information being indicative of a biological state of a user, the biomarker information being generated from a plurality of wearable sensors from a user in a lighting control environment over a time frame; the biomarker information.
Sano discloses recording biomarker information being indicative of a biological state of a user, the biomarker information being generated from a plurality of wearable sensors from a user in a lighting control environment over a time frame; (Abstract; “To answer this question, we collected extensive subjective and objective data using mobile phones, surveys, and wearable sensors worn day and night from 66 participants, for 30 days each, totaling 1,980 days of data. We analyzed daily and monthly behavioral and physiological patterns and identified factors that affect academic performance (GPA), Pittsburg Sleep Quality Index (PSQI) score, perceived stress scale (PSS), and mental health composite score (MCS) from SF-12, using these month-long data”, which discloses, under a broadest reasonable interpretation of the claim language in view of the specification, recording biomarker information (objective data derived from wearable sensors) being indicative of a biological state of a user (a physiological characteristic that indicates the presence of a psychological condition such as sleep quality or stress) over a time frame; and Page 1, Column 2; “In the current study, we have increased our sampling period to ~30-days per person and our population to 66 participants to collect more intensive multi-modal data including perceived stress, sleep, personality, physiological, behavioral and social interaction data that are important factors in academic performance, sleep, stress, and mental health in addition to what were monitored on the phone in previous studies”; and Page 2, Column 1; “During the 30-day experiment, participants wore a wrist sensor on their dominant hand (Q-sensor, Affectiva, USA) to measure three-axis accelerometer data (ACC), skin temperature (ST) and skin conductance (SC, a measure of sympathetic nervous system activity) at 8 Hz and a wrist actigraphy monitor on their non-dominant hand (MotionLogger, AMI, USA) to measure activity and light exposure levels” (emphasis added), which discloses that the biomarker information (data derived from the wrist sensor and the actigraphy monitor) being generated from a plurality of wearable sensors (wrist sensor and wrist actigraphy monitor) in a lighting control environment (an environment where the amount of light in the environment was controllable and monitored by the actigraphy monitor) over a period of time (30 day experiment); and Page 2, Column 2; “We collected phone and email usage for two main reasons: First, lighting from the interaction with mobile phones or emailing late at night could disturb the biological circadian clock and increase alertness, both of which can influence sleep patterns”, which again discloses the consideration of a lighting control environment that is measured using the wearable sensors)
the biomarker information (Page 2, Column 1; “During the 30-day experiment, participants wore a wrist sensor on their dominant hand (Q-sensor, Affectiva, USA) to measure three-axis accelerometer data (ACC), skin temperature (ST) and skin conductance (SC, a measure of sympathetic nervous system activity) at 8 Hz and a wrist actigraphy monitor on their non-dominant hand (MotionLogger, AMI, USA) to measure activity and light exposure levels”, which discloses the biomarker information (data derived from the wrist sensor and the actigraphy monitor).
The motivation to combine Marti and Sano is the same as discussed above with respect to claim 272.

Regarding claims 429 and 435, the rejection of claims 272 and 428 are incorporated, and Marti further discloses wherein the machine learning adapts the light control settings for the at least one light in the lighting control environment based on the biomarker information generated by the plurality of the wearable sensors from the at least one user in the lighting control environment ([0020]; “Some or all of the mobile devices can incorporate pattern detection logic to identify patterns in the user's behavior (e.g., going to particular places at particular times or invoking particular accessory functions at particular times). A coordinator can receive information about detected patterns from the mobile devices and can analyze the information to detect an aggregate pattern (i.e., a pattern involving multiple mobile devices and/or multiple users). Based on a detected aggregate pattern, the coordinator can identify an operational behavior of one or more accessories to automate (e.g., turn off the lights when the last user goes to bed) and can implement the automated behavior, e.g., by establishing an automation rule that reflects the detected aggregate pattern”, which discloses using machine learning or an aggregate pattern to adapt lighting control settings based on biomarker information (when a user goes to bed/user behavior) received from wearable sensors; and [0044]; “wearable devices”, which discloses the wearable sensors).
Sano discloses the biomarker information (Page 2, Column 1; “During the 30-day experiment, participants wore a wrist sensor on their dominant hand (Q-sensor, Affectiva, USA) to measure three-axis accelerometer data (ACC), skin temperature (ST) and skin conductance (SC, a measure of sympathetic nervous system activity) at 8 Hz and a wrist actigraphy monitor on their non-dominant hand (MotionLogger, AMI, USA) to measure activity and light exposure levels”, which discloses the biomarker information (data derived from the wrist sensor and the actigraphy monitor).
The motivation to combine Marti and Sano is the same as discussed above with respect to claim 272.

Regarding claims 430 and 436, the rejection of claims 272 and 428 are incorporated, and Marti further discloses wherein the machine learning adapts the light control settings for the at least one light in the lighting control environment based on feedback on the lighting effects being caused by the light control settings being recorded for the at least one light in the lighting control environment over the time frame ([0020]; “Some or all of the mobile devices can incorporate pattern detection logic to identify patterns in the user's behavior (e.g., going to particular places at particular times or invoking particular accessory functions at particular times). A coordinator can receive information about detected patterns from the mobile devices and can analyze the information to detect an aggregate pattern (i.e., a pattern involving multiple mobile devices and/or multiple users). Based on a detected aggregate pattern, the coordinator can identify an operational behavior of one or more accessories to automate (e.g., turn off the lights when the last user goes to bed) and can implement the automated behavior, e.g., by establishing an automation rule that reflects the detected aggregate pattern”, which discloses adapting lighting controls based on feedback on lighting effects; and [0007]; “Some or all of the mobile devices can incorporate pattern detection logic to identify patterns in the user's behavior (e.g., going to particular places at particular times or invoking particular accessory functions at particular times). A coordinator can receive information about detected patterns from the mobile devices and can analyze the information to detect an aggregate pattern (i.e., a pattern involving multiple mobile devices and/or multiple users). Based on a detected aggregate pattern, the coordinator can identify an operational behavior to automate (e.g., turn off the lights when the last user goes to bed) and can implement the automated behavior, e.g., by establishing an automation rule that reflects the detected aggregate pattern”, which again discloses adapting lighting controls based on feedback; and [0070]; “accumulate a collection of location and activity records covering a span of time (e.g., six to eight weeks). The particular time span can be selected as desired, based on considerations such as storage space, the length of a time span needed to detect patterns of activity, and the desire to protect user privacy by not keeping records of user activity indefinitely, while keeping enough data to provide useful pattern results”, which discloses that the control settings are recorded over a time frame to be used by the lighting control settings).

Regarding claims 434 and 440, the rejection of claims 272 and 428 are incorporated, and Marti further discloses wherein recording the light control settings includes causing the at least one light to generate light varying over the time frame through a range of color, intensity, spectrum, direction, shape, or distance ([0078]; “For example, an automation rule can specify that a porch light (an accessory) is to be turned on if an outside ambient light sensor (which can be a separate accessory or a component of the porch light accessory) detects a light level below a threshold, or at a specific time each night (e.g., 6:30 pm), or at a time determined based on information available to coordinator 604 (e.g., sunset, where coordinator 604 can determine the time of sunset by accessing weather data via the Internet or the like)”, which discloses generating light varying over a time frame through a range of intensity, the intensity being zero when a light needs to be turned off, and the intensity being higher when a light needs to be turned on at a certain time).



Claims 431, 432, 433, 437, 438, and 439 are rejected under 35 U.S.C. § 103 as being obvious over Marti in view of Sano and further in view of Barrilleaux (US 20110307112 A1, hereinafter “Barrilleaux”).

Regarding claims 431 and 437, the rejection of claims 272 and 428 are incorporated but Marti fails to explicitly disclose wherein determining the correlations includes classifying the lighting effects based on a measurable effect on the user.
Barrilleaux discloses wherein determining the correlations includes classifying the lighting effects based on a measurable effect on the user ([0020]; “A system may control lighting based on high-level management goals. An operator may set management goals, such as goals for worker productivity, system maintenance, energy savings, and/or aesthetic effect”, suggesting controlling lighting based on a measurable effect on the user (worker productivity); and [0020]; “The system may tune the predictive model based on the usage patterns in order to achieve short-term and long-term improvements in system performance and satisfaction of the management goals”, which discloses a predictive model that classifies the lighting effects based on management goals (such as worker productivity) or an effect on the user; and [0024]; “The productivity goal may be a goal for productivity that results from lighting. Productivity may be determined from a value indicative of worker performance, worker safety, worker well-being, crop yield, or any other measure of productivity influenced by lighting”).
Marti, Sano, and Barrilleaux are analogous art because all are concerned with intelligent machine learning applications and predictive models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and predictive models to combine the measurable effect of Barrilleaux with the method of Marti and Sano to yield the predictable result of wherein determining the correlations includes classifying the lighting effects based on a measurable effect on the user. The motivation for doing so would be to control lighting based on high-level management goals for the operation of a lighting system (Barrilleaux; Abstract).

Regarding claims 432 and 438, the rejection of claims 272 and 428 are incorporated but Marti fails to explicitly disclose wherein determining the correlations includes classifying the lighting effects based on a measurable productivity effect or health effect on the user.
Barrilleaux discloses wherein determining the correlations includes classifying the lighting effects based on a measurable productivity effect or health effect on the user ([0020]; “A system may control lighting based on high-level management goals. An operator may set management goals, such as goals for worker productivity, system maintenance, energy savings, and/or aesthetic effect”, suggesting controlling lighting based on a measurable productivity effect on the user (worker productivity); and [0020]; “The system may tune the predictive model based on the usage patterns in order to achieve short-term and long-term improvements in system performance and satisfaction of the management goals”, which discloses a predictive model that classifies the lighting effects based on management goals (such as worker productivity) or a productivity effect on the user; and [0024]; “The productivity goal may be a goal for productivity that results from lighting. Productivity may be determined from a value indicative of worker performance, worker safety, worker well-being, crop yield, or any other measure of productivity influenced by lighting”).
The motivation to combine Marti, Sano, and Barrilleaux is the same as discussed above with respect to claim 431.

Regarding claims 433 and 439, the rejection of claims 272, 428, 431, and 437 are incorporated, but Marti fails to explicitly disclose wherein classifying the lighting effects includes storing the light control settings as being correlated with the lighting effects in a light fixture library.
Barrilleaux discloses wherein classifying the lighting effects includes storing the lighting control settings as being correlated with the lighting effects in a light fixture library ([0201]; “The goal-based lighting controller 108 includes a processor 930, a memory 940, and the network interface 950. As discussed above, the goal-based lighting controller 108 may include fewer, additional, or different components. For example, the goal-based lighting controller 108 may not include the GUI module 960. The memory 940 holds the programs and processes that implement the logic described above for execution by the processor 930. As examples, the memory 940 may store program logic that implements a GUI module 960, the goal module 202, the predictive models 204, the adaptive models 208, and the hardware interface model 206”, the memory being the light fixture library).
Marti, Sano, and Barrilleaux are analogous art because all are concerned with intelligent machine learning applications and predictive models.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning and predictive models to combine the light fixture library of Barrilleaux with the method of Marti and Sano to yield the predictable result of wherein classifying the lighting effects includes storing the lighting control settings as being correlated with the lighting effects in a light fixture library. The motivation for doing so would be to implement the predictive models (Barrilleaux; [0201]).



Response to Arguments

Applicant’s arguments and amendments, filed on 6/10/2021, with respect to the 35 USC § 102(a)(1) rejection of claims 272, 428-430, 434-436, and 430 and the 35 USC § 103 rejection of claims 431-433 and 437-439 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection to reject independent claims 272 and 428.  Marti and Sano are now being used to render claims 272 and 428 obvious under 35 USC § 103.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2125